Title: To Thomas Jefferson from Christopher Gore, 4 January 1792
From: Gore, Christopher
To: Jefferson, Thomas


          
            Sir
            Boston Jany. 4. 1792.
          
          I now enclose you, all the copies that can be obtain’d of those proceedings, on the motion of Pagan for a new trial in his cause  with Hooper, which took place, after the representation of the British Consul, to the legislature of Massachusetts.
          I regret that any of the papers shou’d be missing; and have endeavord, by application to the several justices of the court, to find those which are mislaid. Hitherto all search hath proved ineffectual. If at any time they are found, I will procure and transmit you authentic copies thereof. Enclosed is Mr. Hammond’s memorial, also the receit of the Clerk for the expence of copying.—I am Sir very respectfully Your Excy’s obed servt.,
          
            C. Gore
          
        